Citation Nr: 1510562	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  98-00 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cancerous and pre-cancerous skin disabilities, to include as due to ionizing radiation.


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney-At-Law


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The Veteran served on active duty with the United States Army from December 1954 to September 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 1997 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The Board initially denied the claim, characterized as service connection for lipomas, in a January 2005 decision, which the Veteran appealed to the Court of Appeals for Veterans Claims (CAVC or the Court).  In September 2005, on the basis of a Joint Motion for Remand, the Court vacated the denial and remanded the matter for further consideration.  The Bord has in turn considered and remanded the claim in December 2005, February 2009, April 2011, April 2012, and March 2014.  During the appellate process, the claim has been recharacterized as service connection for a skin disability, to reflect that the Veteran's claims involve the occurrence of multiple skin growths, and not a specifically diagnosed lipoma.  

Since the most recent September 2104 supplemental statement of the case (mislabeled as a statement of the case), the Veteran has submitted additional relevant evidence, along with a waiver of initial RO consideration of such.  38 C.F.R. § 20.1304(c); Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  He is not prejudiced by proceeding with adjudication at this time.

The Board has reviewed the Veteran's physical claims file and the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  The Veteran was exposed to ionizing radiation while stationed at and near the Savannah River Site (SRS) in 1955 and 1956.

2.  Currently diagnosed cancerous and precancerous skin growths, variously diagnosed as basal cell carcinomas, squamous cell carcinomas, and actinic/solar keratoses, are at least as likely as not related to the in-service exposure to ionizing radiation.


CONCLUSION OF LAW

The criteria for service connection of cancerous and pre-cancerous skin disabilities are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Post-service medical records document diagnosis of and treatment for variously diagnosed skin lesions.  While the Veteran initially referred to lipomas, subsequent records show diagnoses of basal cell carcinomas, squamous cell carcinomas, and actinic/solar keratoses.  There is a current disability.

The Veteran was stationed on the grounds of the SRS, where nuclear waste materials were regularly vented into the ground, water, and air.  He was exposed, establishing an in-service injury.  The question on appeal is whether a nexus between the current diagnoses and that exposure exists.

Disagreement has arisen over how much radiation he was exposed to.  Multiple remands have been required to obtain or seek confirmation of various radiation dose estimates, in compliance with 38 C.F.R. § 3.311.  These have ranged from reports of no exposure, to exposure of 5.2 rem.  Estimates varied based on time of exposure, his exact location, assumptions regarding dissipation, and other factors.

There remains no agreement or clear answer regarding his exposure.  However, for purposes of the adjudication, the Veteran and his representative have submitted a memorandum by an eminently qualified medical doctor, radiation expert, and retired Navy captain.  Dr. CEC has accepted the most recent dosimetry of 1 rem for purposes of argument.  

In a detailed report which included calculations for the probability of causation (PC) for multiple primary cancers, VA, through the Undersecretary for Health, Director of the Post 9-11 Environmental Health Program, and Director of the Compensation and Pension service, determined that based on 1 rem of exposure, a PC of 45.71 percent was arrived at for "all skin cancers."  This is less likely than not.

Dr. CEC reviewed the report and calculations, and took issue with most of the methodology and assumptions.  The Board finds that such arguments lie outside the scope of the current appeal.  However, he also disputed several factual findings relied upon by VA.  Specifically, he found that VA had not counted all of the Veteran's diagnosed basal and squamous cell carcinomas; four were omitted.  As the PC is calculated in part by adding the probabilities of occurrence of the individual growths, omission of a few resulted in a low PC.  Recalculation based on 15 cancerous growths resulted in a PC of 54.79, which is more likely than not.  He also noted that even with only the 11 sites relied upon by VA, a PC of 50.20 percent could be calculated if a "correct" electron energy was applied.  He stated that a reference table had been misread when inputting parameters. Dr. CEC also stressed that even though he disagreed with VA's methodology, he did apply it as VA did in reaching his conclusion.

At worst, the evidence of record is in equipoise.  VA calculates a PC of less than 50 percent in an opinion which appears to be well-reasoned and scientifically supported, while the Veteran's expert calculates a PC greater than 50 percent, in an equally well-explained and supported opinion.  Importantly, both opinions and calculations are based on the same methodology and substantially the same facts, and so may be compared.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  Accordingly, service connection for cancerous and pre-cancerous skin disabilities is warranted.


ORDER

Service connection for cancerous and pre-cancerous skin disabilities is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


